DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022, has been entered.
Claim 1 has been amended. Claims 1-17 are pending and examined herein.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed November 16, 2021, as applied to claims 1-7, 9-14, and 16. Applicant’s arguments filed on May 12, 2022 have been fully considered but they are not persuasive.

Claims 1-7, 9-14, and 16, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CAMPBELL (PCT/US2016/040398, filed on 30 June 2016 and published as WO 2017/004375 A1 on 5 January 2017. The citations below are based on the WIPO publication).
Claim 1 is drawn to a method of editing monocot plant genomic DNA, comprising:
a) obtaining a first monocot plant capable of expressing a DNA modification enzyme and optionally at least one guide nucleic acid; 
b) obtaining a second monocot plant, wherein the second monocot plant comprises the monocot plant genomic DNA which is to be edited, and wherein the second monocot plant is a different species from the first monocot plant; 
c) pollinating the second monocot plant in a wide cross with pollen from the first monocot plant; and 
d) selecting at least one haploid progeny produced by the pollination of step (c) wherein the haploid progeny comprises the genome of the second monocot plant but not the first monocot plant, and the genome of the haploid progeny has been modified by the DNA modification enzyme and optional at least one guide nucleic acid delivered by the first monocot plant.
Regarding claim 1, CAMPBELL disclosed a method comprising obtaining a Haploid Inducer Line for Accelerated Genome Editing (HILAGE) which is a plant haploid inducer stock line containing one or more endonucleases (p. 3, from line 19), wherein the plant is a maize, wheat, barley, triticale, Arabidopsis, oat, pennycress, tomato, potato, soybean, or camelina. The rare-cutting endonuclease can be a transcription activator-like effector (TALE) endonuclease, a CRISPR/Cas-based nuclease, a zinc finger nuclease (ZFN), or a meganuclease. (p. 5, from line 9). CAMPBELL disclosed in one example, a maize HILAGE line containing one or more endonuclease and or CRISPR guide RNAs is being crossed (as the pollen donor) to an oat line to generate haploid progeny (the second monocot plant—oat-- is a different species from the first monocot plant, maize.) wherein the targeted endonuclease induces targeted DNA double strand breaks in the DNA from the oat line. The haploid progeny genomes can be doubled before or after the progeny are screened for the mutation(s). (p. 66, line 6, in Example 4 - HILAGE: Oat). 
In summary, CAMPBELL disclosed the claimed method of a) obtaining a first monocot plant capable of expressing a DNA modification enzyme and optionally at least one guide nucleic acid (the maize HILAGE comprising containing one or more endonuclease and or CRISPR guide RNA); b) obtaining a second monocot plant, wherein the second monocot plant comprises the monocot plant genomic DNA which is to be edited (the oat line); 
c) pollinating the second monocot plant in a wide cross with pollen from the first monocot plant (crossing the maize HILAGE line with oat to generate haploid progeny); and 
d) selecting at least one haploid progeny produced by the pollination of step (c) wherein the haploid progeny comprises the genome of the second monocot plant but not the first monocot plant, and the genome of the haploid progeny has been modified by the DNA modification enzyme and optional at least one guide nucleic acid delivered by the first monocot plant (screening the mutations in the haploid progeny).
Therefore, claim 1 is anticipated by the prior art.
Claim 14 is drawn to a method of editing wheat genomic DNA, comprising a) obtaining a maize plant capable of expressing a DNA modification enzyme and a guide RNA; b) obtaining a wheat plant that comprises the genomic DNA which is to be edited; c) performing a wide cross by pollinating the wheat plant with pollen from the maize plant; and d) selecting at least one haploid progeny produced by the pollination of step (c) wherein the haploid progeny comprises the genome of the wheat plant and not the maize plant, and the genome of the haploid progeny has been modified by the DNA modification enzyme and guide RNA delivered by the maize plant.  
Similar to the citations above, CAMPBELL disclosed the claimed method in Example 6 - HILAGE: Triticale, for example as summarized on p. 80: maize line containing one or more endonuclease and or CRISPR guide RNAs is being crossed (as the pollen donor) to a triticale (wheat) line to generate haploid progeny. Before the maize chromosomes are eliminated, the targeted endonuclease induces targeted DNA double strand breaks in the DNA from the triticale line. Some of these double stranded breaks will be incorrectly repaired and a mutation will result. The haploid progeny genomes can be doubled before or after the progeny are screened for the mutation(s).
Therefore, claim 14 is anticipated by the prior art.
For claims dependent claims:
Regarding claim 2-7, and 16, CAMPBELL disclosed that the endonuclease can be a transcription activator-like effector (TALE) endonuclease, a CRISPR/Cas-based nuclease, a zinc finger nuclease (ZFN), or a meganuclease, as well as guide RNA. (p. 5, from line 9, for example.) CAMPBELL disclosed doubling of the genome (see above). CAMPBELL disclosed that diploid plants can be produced from haploid plants by doubling of chromosomes from the haploid tissue through exposure to an agent such as colchicine, nitrous oxide gas, heat, or trifluralin (p. 14, line 10, for example), wherein the plant is oat (see above).
Regarding claims 9-10, CAMPBELL disclosed that the endonuclease construct also may include a selectable marker, such as a gene that confers herbicide resistance, to assist in recovery of the transgene during whole plant transformation and subsequent backcrossing (p. 66, for example), or a GUS marker (p. 33, for example).
Regarding claims 11-13, CAMPBELL disclosed the edited monocot plant oat or wheat (see above).
Therefore, the claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed November 16, 2021, as applied to claims 15 and 17. Applicant’s arguments filed on May 12, 2022 have been fully considered but they are not persuasive.

Claims 15 and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over CAMPBELL (PCT/US2016/040398, filed on 30 June 2016 and published as WO 2017/004375 A1 on 5 January 2017) as applied to claim 14 as discussed above, and in view of MAO (Plant biotechnology journal 14.2 (2016): 519-532. Published on 11 September 2015).
Claim 14 and the teachings of CAMPBELL are discussed supra.
Claims 15 and 17 are drawn to the method of claim 14, wherein the DNA modification enzyme or the guide RNA is operably linked to a pollen preferred promoter.  
CAMPBELL does not explicitly recite a pollen preferred promoter.
MAO teaches that, to improve the production of heritable mutations, expression cassettes were designed to constrain the expression of Cas9 to germ-line cells (p. 520, left, bottom paragraph), such as using the tomato LAT52 promoter which shows pollen-specific expression in Arabidopsis to drive the CAS9 cassette (p. 526, right, top).
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art (PHOSITA) at the time of the instant invention was filed, to have applied the improved genome editing method of MAO to the method of CAMPBELL and arrive at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of MAO regarding the advantages or improvements of pollen-specific expression of the genome editing machinery, i.e. the CAS9 and/or guide nucleotides. The PHOSITA would have reasonable expectation of success given the teachings and success of CAMPBELL and MAO. It would have been routine and predictable to pick and choose any available pollen-specific or pollen-preferred promoters for the task which is a design choice.
Therefore, the claimed invention is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks
Applicant rebutted the rejections above under 102 and 103, regarding the CAMPBELL reference. Insomuch as Applicant’s arguments regarding CAMPBELL’s alleged deficiency with 112 are the same in the remarks toward both rejections, they are responded together below.
Applicant alleged that CAMPBELL fails to comply with §112 and therefore should be disqualified as a non-enabling prior art reference. Applicant attempted to support this allegation with the declaration made under 37 C.F.R. § 1.132 (submitted previously in related application serial no. 16/245923, now U.S. Patent No. 10,519,456, and of which a true copy is filed herewith; referred to as the "Kelliher Declaration"). In the Declaration, Applicant argued that, “CAMPBELL has no data to support its several hypothetical examples of widecrossing and so-called HILAGE. Further, CAMPBELL's claims are not limited by any mention of plant species, be it with respect to the male parent, the female parent, or both. Therefore, inoperability of the embodiments as applied to maize-where maize is used as both parents-must necessarily be imputed onto embodiments where the parent plants are of separate species. Because CAMPBELL relies on a zygote-culturing step, which it fails to teach and which is not a known technique in the art (see the Kelliher Declaration, at   6), CAMPBELL is not enabled and must be disqualified.”
These arguments have been fully considered but not deemed persuasive.
Firstly, Applicant alleged that “CAMPBELL has no data to support its several hypothetical examples of widecrossing and so-called HILAGE”. However:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."
In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.
(MPEP, 2121.01)
In the instant case, CAMPBELL teaches all of the elements of the broadly claimed invention. However, in arguing that CAMPBELL is not enabling, Applicant failed to meet the burden of proof, in providing adequate evidence to support such allegation. The Declaration merely alleged that CAMPBELL “failed to do so” without providing evidence that CAMPBELL’s method—which is entirely falling within the broad scope of the instant claims—actually failed. 
Secondly, Applicant alleged that “CAMPBELL's claims are not limited by any mention of plant species, be it with respect to the male parent, the female parent, or both”. This argument is not persuasive in view of the discussion above in the rejection, that CAMPBELL has provided disclosure with respect to parents of different plant species (maize, and oat, for example).
Thirdly, Applicant (via the Declaration) alleged that the zygote-culturing (also referred as embryo rescue) has not been taught by CAMPBELL and “…… is not a known technique in the art “. This argument has not been deemed persuasive in view of the teachings of CAMPBELL and the prior art. For example, Bakos (Acta Biologica Cracoviensia 47.1 (2005): 167-171.) and  Brazauskas (Biologija 51.4 (2005).) both taught methods for generating haploid plants after zygote-culturing of maize-wheat widecrosses, with demonstrated success; while Riera-Lizarazu (Theoretical and Applied Genetics 93.1 (1996): 123-135) demonstrated the success with maize-oat widecrosses.
Therefore, after careful weighing of the evidence provided by Applicant (which is scant) against the evidence provided in the prior art, it was deemed that Applicant’s allegation of inoperability of CAMPBELL is not adequately supported, and hence Applicant’s arguments not persuasive. At least for these reasons, the rejections are maintained. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US10285348B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a method of editing monocot plant genomic DNA, comprising obtaining a first monocot plant expressing a DNA modification enzyme and optionally at least one guide nucleic acid; pollinating a second monocot plant which is to be genome-edited with pollen from the first monocot plant; and selecting at least one haploid progeny which comprises the genome of the second monocot plant but not the first monocot plant, and the genome of the haploid progeny has been modified by the DNA modification enzyme and optional at least one guide nucleic acid delivered by the first monocot plant.
The patented claims are drawn to A method of editing maize genomic DNA, comprising obtaining a first maize plant comprising a loss-of-function mutation in a wildtype patatin-like phospholipase A2α gene having a cDNA sequence as represented by SEQ ID NO: 19, wherein said first maize plant expresses a DNA modification enzyme and optionally at least one guide nucleic acid; obtaining a second maize plant, wherein the second maize plant comprises the maize plant genomic DNA which is to be edited and pollinating the second maize plant with pollen from the first maize plant; and selecting at least one haploid progeny produced by the pollination of step (c) wherein the haploid progeny comprises the genome of the second maize plant but not the first maize plant, and the genome of the haploid progeny has been modified by the DNA modification enzyme and optional at least one guide nucleic acid delivered by the first maize plant.
As such, the patented claims represent a subject matter that is subgenus to the broad genus of the instantly claimed. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663